Exhibit 10.2

 

March 20, 2009

   LOGO [g23651exapg01.jpg]

Gregory W. Freiberg

11333 Stonehouse Place

Potomac Falls, VA 20165

Dear Greg,

On behalf of Savvis, Inc., I am pleased to offer you the position of Senior Vice
President and Chief Financial Officer reporting to Phillip J. Koen, Chief
Executive Officer. This letter serves as an addendum to the Employment,
Confidentiality, Severance, and Non-Competition Agreement – and addresses items
not specifically outlined in that document.

Benefits

You will be eligible for benefits effective the first day you commence full time
employment at Savvis, Inc. Summaries of the plan elements are provided under
separate cover. Additionally, you will be eligible for up to 160 hours annually
of Paid Time Off (PTO) to be accrued and taken in accordance with our Paid Time
Off policy for US personnel.

Relocation Assistance

Savvis will provide relocation assistance for you and your family associated
with the move from Northern Virginia to the St. Louis, Missouri metropolitan
area. In order to take full advantage of the company sponsored relocation
benefits, your move must be completed no later than December 31, 2009. A copy of
the program is attached for your reference. We will work with you to ensure that
you have a successful relocation to the St. Louis area. Savvis has a contract
with Cartus covering your relocation. A Cartus representative will contact you
to provide detailed information about your relocation. Please, do not list your
home or contact anyone about the movement of household goods until you have
discussed your relocation with Cartus. To assist with the transition, you will
be provided with a $25,000 (before taxes) relocation allowance. If you
voluntarily terminate employment with SAVVIS or you are terminated for “cause”
within 12 months of your relocation date, you will be responsible for repaying
any relocation expenses paid to you, on your behalf, or reimbursed to you; if
you should voluntarily terminate employment with SAVVIS or you are terminated
for “cause” within 24 months of your relocation date, you will be responsible
for repaying a pro-rata sum of relocation expenses paid to you and any payments
to you for the Appraised Loss on Sale below and any gross up payments, on your
behalf, or reimbursed to you (along with collection expenses which shall be
defined as any and all costs and expenses incurred by Savvis and arising out of
any effort to collect relocation expenses from you). To provide supplemental
assistance with your relocation, Savvis will pay you on the date prior to but
contemporaneous with your signing of a firm contract for your purchase of a new
home in St. Louis, provided such date occurs on or before December 31, 2009, an
amount equal to the actual purchase price of your home in Virginia less the
Appraised Value (as defined herein) of your home (the “Appraised Loss on Sale”)
up to $250,000. In consideration for this payment, you agree to fully move your
family, and your personal and household effects before December 31, 2009, and
also provide Savvis or our Cartus representative with any and all receipts and
documentation as reasonably requested. This reimbursement for Appraised Loss on
Sale will be subject to a single tax gross up payment and, along with collection
expenses, will all be fully repayable should you voluntarily terminate
employment with SAVVIS or you are terminated for “cause” within 24 months of
your relocation date. For the purposes of this letter, “Appraised Value” shall
mean the average of the determination of three board licensed real estate
appraisers chosen by Savvis as to the value market value of your Potomac Falls,
Virginia home.

In addition, you agree that if you fail to relocate to the St. Louis
metropolitan area on or before December 31, 2009, such failure will be
considered a termination of your employment by the Company for “cause” pursuant
to your Employment Agreement effective immediately. As a result and in such
event, you will not be entitled to any Severance Payments (as defined in your
Employment Agreement). For purposes of this letter, “relocation” shall mean the
relocation of you and your family’s primary residence and personal and household
effects to the St. Louis metropolitan area.

LOGO [g23651exapg01b.jpg]



--------------------------------------------------------------------------------

Start Date

We will set your start date as April 20, 2009. Please advise if you are
available to start prior to April 20, 2009. The effective date of your
employment will trigger regulatory filing obligations, a power of attorney form
will need to be completed at the commencement of your employment which will
assist the company in completing these filings on your behalf.

This offer is contingent upon proper cooperation, participation, and a
non-positive result in a drug/controlled substance screening test as well as the
satisfactory completion of background and reference checks. Additional
information will be sent to your home via Federal Express regarding the drug
screening; note that the Drug and Alcohol Testing Consent Form must be returned
within 48 hours of receipt.

Savvis, Inc. is extending you this offer based upon your general knowledge,
skills, and abilities and not your possession of any proprietary information
belonging to your current or previous employer. Should you decide to accept this
offer, Savvis, Inc. requests that you do not disclose any such information or
bring any materials belonging to any other former employer. Further, you
represent and warrant to Savvis, Inc. that you are not bound by any restriction
or covenant not to compete that would prevent you from performing your expected
job duties at Savvis, Inc. Under the terms of the United States Immigration
Reform and Control Act, you are subject to the act’s provisions, and will be
required to sign a certificate, and to provide Savvis, Inc. with documentation
regarding your eligibility for lawful employment in the United States. This
offer letter, including any addenda hereto, constitutes the entire offer of
employment by Savvis, Inc. and, except as specifically provided herein, there
are no oral or written promises, representations or inducements upon which you
are relying in connection with this offer of employment or subsequent employment
with Savvis, Inc. This letter is not a contract of employment. Employment with
SAVVIS is at-will, and either you or SAVVIS may terminate the relationship at
any time or for any reason.

We are very excited about having you join Savvis, Inc. as a key contributor to
the company. We look forward to having you join us as soon as possible. After
your review, should you have questions, please contact me at (314) 628-7830.

 

Sincerely,

/s/ Mary Ann Altergott

 

Mary Ann Altergott

Senior Vice President Corporate Services

 

Accepted      

/s/ Gregory W. Freiberg

   

March 30, 2009

  Gregory W. Freiberg     Date  

LOGO [g23651exapg02.jpg]